IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50599
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SERGIO ALBERTO CASAREZ,
also known as Jose Juan Lopez-Alba,
also known as Sergio Cordoba Flores,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-258-ALL-H
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Sergio Alberto Casarez (“Casarez”) appeals his conviction

and 57-month sentence following his plea of guilty to illegal

reentry into the United States after deportation, a violation of

8 U.S.C. § 1326.   Casarez contends that the district court

violated Federal Rule of Criminal Procedure 11(c) during the

guilty-plea proceeding by failing to advise him that he had the

right to counsel if he proceeded to trial.    Casarez also argues

that the felony conviction that resulted in his increased

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50599
                                -2-

sentence under 8 U.S.C. § 1326(b)(2) was an element of the

offense that was incorrectly charged in his indictment.

     When an appellant asserts that a district court failed to

comply with Rule 11, this court reviews for harmless error.       See

United States v. Johnson, 1 F.3d 296, 298, 301-02 (5th Cir.

1993).   The district court did not advise Casarez that he had the

right to counsel if he proceeded to trial, and Casarez contends

that this omission affected his decision to plead guilty.    After

reviewing the record we hold that the district court’s omission

was not material to Casarez’ decision to plead guilty.     See

Johnson, 1 F.3d at 298, 302.    Therefore, the district court’s

variance from Rule 11(c)(3) was harmless error.

     Casarez acknowledges that his argument regarding the

indictment in his case is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224 (1998), but he seeks to preserve the

issue for Supreme Court review in light of decision in Apprendi

v. New Jersey, 530 U.S. 466 (2000), because the Supreme Court

indicated in Apprendi that Almendarez- Torres may have been

wrongly decided.   Because the Supreme Court has not overruled

Almendarez-Torres, this court is compelled to follow it.     See

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 531 U.S. 1202 (2001).    Casarez’ argument is foreclosed.

See Almendarez-Torres, 523 U.S. at 235.

     Casarez’ conviction and sentence are AFFIRMED.